 
Exhibit 10.3
 
 
AGREEMENT OF SALE
 
This AGREEMENT OF SALE (the “Agreement”) is being executed and delivered this
1st day of March, 2011 by and between Ciglarette, Inc. (the “Company”) and Lisan
Rahman (“Rahman”).
 
WHEREAS, the Company owns 80% (the “Subsidiary Shares”) of the issued and
outstanding shares of common stock of Ciglarette International, Inc. (the
“Subsidiary”);
 
WHEREAS, Rahman owns 5,000,000 (the “Rahman Shares”) of the issued and
outstanding shares of common stock of the Company; and
 
WHEREAS, Rahman desires to purchase, and the Company desires to sell, the
Subsidiary Shares in exchange for the cancellation of the Subsidiary Shares.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto, intending
to be legally bound hereby, do hereby agree as follows:
 
1. The Company hereby sells to Rahman, and Rahman hereby purchases from the
Company, the Subsidiary Shares.
 
2. In consideration for the purchase of the Shares pursuant to Section 1 above,
Rahman is contemporaneously herewith delivering to the Company for cancellation
a stock certificate(s) evidencing 2,500,000 of the Rahman Shares (the
“Cancellation Shares”).
 
3. The Company hereby represents and warrants to Rahman that it owns, of record
and beneficially, and has good and marketable title to the Subsidiary Shares,
all of which  are free and clear of all liens, charges and encumbrances. Rahman
hereby represents and warrants to the Company that he owns, of record and
beneficially, and has good and marketable title to the Rahman Shares, all of
which  are free and clear of all liens, charges and encumbrances.
 
4. Rahman hereby waives any and all rights and interests he has, had or may have
with respect to the Cancellation Shares.  Rahman hereby accepts the Subsidiary
Shares and agrees to hold the Company harmless from any claim or liability
arising out of the operations of the Company and the Subsidiary prior to and
after the date hereof.
 
5. In the event that any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law.  Any provision hereof
which may prove invalid or unenforceable under any law shall not affect the
validity or enforceability of any other provision hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.  This Agreement contains the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein, neither the Company nor Rahman makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 
7.   This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada.
 
 
[Remainder of this page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

  CIGLARETTE, INC.          
 
By:
/s/ Lisan Rahman          Lisan Rahman, Chief Executive Officer                
      /s/ Lisan Rahman          
LISAN RAHMAN
 

 
 
 
 
 
 